           Case 20-10910-CSS   Doc 510-3   Filed 01/19/21    Page 1 of 3




                                 Exhibit “B”

                     (Circuit Court Order to Tender Funds)




{05754155.1}
                   Case 20-10910-CSS        Doc 510-3    Filed 01/19/21     Page 2 of 3


                                        AlaFile E-Notice




                                                                          01-CV-2017-000165.00
                                                                    Judge: MICHAEL G GRAFFEO
To: FEINBERG ALEXANDER BUNNEN
    afeinberg@maynardcooper.com




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

             APEX PARKS GROUP LLC VS PROTECTIVE LIFE INSURANCE COMPANY
                                 01-CV-2017-000165.00

                         The following matter was FILED on 8/3/2017 8:15:18 AM




    Notice Date:      8/3/2017 8:15:18 AM




                                                                           ANNE-MARIE ADAMS
                                                                        CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                JEFFERSON COUNTY, ALABAMA
                                                             716 N. RICHARD ARRINGTON BLVD.
                                                                        BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                  anne-marie.adams@alacourt.gov
                                              DOCUMENT
                                              DOCUMENT 67
                                                       67
                                                                            /#!%> ELECTRONICALLY FILED
               Case 20-10910-CSS           Doc 510-3       Filed 01/19/21   Page
                                                                            (Mlf)*)
                                                                                    3 of 38/3/2017 8:15 AM
               IN THE CIRCUIT COURT OF JEFFERSON COUNTY
                                  CIVIL DIVISION / BIRMINGHAM
                                                                            MS#7    01-CV-20 17-000 165. 00
                                                                                    01-CV-2017-000165.00
                                                                                    CIRCUIT COURT OF
                                                                               JEFFERSON COUNTY, ALABAMA
                                                                               JEFFERSON
APEX PARKS GROUP LLC,                                                           ANNE-MARIE
                                                                                ANNE-MARIE ADAMS,
                                                                                              ADAMS, CLERK
                                                                                                        CLERK
                                                                 )
                                                                 )
          Plaintiff,                                             )
                                                                 )
v.                                                               )     CV 17-0165-MGG
                                                                 )
PROTECTIVE LIFE INSURANCE COMPANY,                               )
                                                                 )
          Defendant,                                             )


            REVISED ORDER TO TENDER FUNDS TO THE CLERK OF COURT


                                       INVESTMENT ORDER


          Pending before the Court is the MOTION TO PAY FUNDS INTO THE COURT'S

REGISTRY [Doc. 42] filed by Defend an t/Counterclaim Plaintiff. The MOTION is due to be,

and is, GRANTED.

          Accordingly, it is hereby ORDERED and DIRECTED as follows:

     1.   Upon receipt of this ORDER, Defendant/Counterclaim Plaintiff PROTECTIVE LIVE
          INSURANCE COMPANY shall TENDER the sum of ninety-one thousand eight
          hundred dollars and eighty-four cents [$91,800.84] to Anne-Marie Adams, Clerk of
          Court of the 10th Judicial Circuit, the funds paid to PROTECTIVE as premiums for the
          underlying life insurance policy; this amount includes:


                       a.   the premium refund of $89,77 1 .75; and,
                       b.   claim interest of $2,029.09.


     2.   The Clerk shall DEPOSIT the funds tendered in an interest bearing account until such
          time as this Court determines and declares, by subsequent written order, the rights of
          ownership to said funds and in what amounts as more specifically requested and prayed
          for herein; and,


     3.   This ORDER is in NO WAY to be understood or construed as an order on the merits
          of any claim or counterclaim alleged herein, and by tendering the funds PROTECTIVE
          LIFE INSURANCE COMPANY does not waive any claim and/or defense.




          DONE and ORDERED this date, August 3, 201 7.




                                                  S/UCchaebG. Graffzcr
                                                  MICHAEL G. GRAFFEO, Circuit Judge
